Gbaoe, J.
(dissenting). This is the second trial in which the plaintiff has recovered a judgment on the same cause of action against the defendant, in substantially the same amount. The trial court granted a motion for a new trial on the ground of excessive damages, appearing to have been given under the influence of passion or prejudice.
There is nothing in the record to indicate any passion or prejudice on the part of the jury. As it appears to me, the court abused its discretion in granting a new trial.
BkoNsoN, J., concurs.